[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                        ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 05-10659                   September 1, 2005
                           Non-Argument Calendar           THOMAS K. KAHN
                         ________________________                 CLERK

                     D. C. Docket No. 04-02495-CV-J-NW

EDWIN WILLIAMS,

                                                       Plaintiff-Appellee,

                                     versus

MIKE BLAKELY,
Sheriff of Limestone County, Alabama,
individually and in his official capacity
as Sheriff of Limestone County, Alabama,

                                                       Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                             (September 1, 2005)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Mike Blakely, Sheriff of Limestone County, Alabama, appeals the district

court’s denial of his motion to dismiss Edwin Williams’ 42 U.S.C. § 1983

complaint against him. After reviewing Williams’ complaint, we determine the

district court did not err in denying Sheriff Blakely’s motion to dismiss.

AFFIRMED.




                                          2